In re Benjamin, Clyde K.; — Plaintiffs); applying for supervisory and/or remedial writs; Parish of West Feliciana, 20th Judicial District Court, Div. “A”, No. W-88-1024; to the Court of Appeal, First Circuit, No. KW93 0775.
Granted in part. Case remanded to the trial court on order allowing relator to serve his ten (10) day sentence in two portions of five (5) days each during his off periods from work, or otherwise accommodate his work schedule. In all other respects, the application is denied.
LEMMON, J., not on panel.